Citation Nr: 9908789	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-07 638	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
guerrilla service from June 1945 to January 1946.  In an 
August 28, 1997, decision, the Board of Veterans' Appeals 
(Board) determined that the appellant had not reopened the 
claim of entitlement to service connection for the cause of 
the veteran's death.  In concluding that newly submitted 
evidence had not presented a reasonable possibility of 
changing the previous outcome, the Board relied on criteria 
for determining whether new and material evidence has been 
submitted which was subsequently held to be too restrictive 
by the United States Court of Appeals for the Federal 
Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

After the Board's decision, the appellant filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(then known as the United States Court of Veterans Appeals).  
While that appeal was pending, the Hodge decision was 
entered.  On October 1, 1998, the Secretary of Veterans 
Affairs filed a motion to remand the appeal based upon the 
Hodge decision.  On October 28, 1998, the United States Court 
of Appeals for Veterans Claims vacated the August 28, 1997, 
decision and remanded the appeal "for a redetermination of 
the reopening question."

FINDINGS OF FACT

1. In a November 1995 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for the cause of the veteran's 
death.

2. Additional evidence submitted since the Board's November 
1995 decision is cumulative or redundant. 



CONCLUSION OF LAW

Evidence received since the Board's November 1995 decision is 
not new and material; the decision is final, and the claim is 
not reopened. 38 U.S.C.A. 5107, 5108, 7104 (West 1991); 38 
C.F.R. 3.104, 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The service records are silent for complaints, treatment, or 
medical findings with regard to hypertension or heart 
disease.

The death certificate reveals that the veteran died in March 
1972 due to a heart attack due to chronic hypertension and 
heart disease.

In a July 1973 letter, the regional office (RO) notified the 
appellant that she was not entitled to service-connected 
benefits because the evidence did not indicate that the cause 
of the veteran's death had been due to a service-connected 
disease or injury.

In a May 1975 statement, Dr. "G." reported that he had 
treated the veteran for a period of three months for 
hypertension and pulmonary tuberculosis. He stated that a 
certificate of death had been issued that listed a heart 
attack as the cause of death and pulmonary tuberculosis as a 
contributing factor.

In several affidavits dated in December 1985, Dr. "C." 
reported that he had treated the veteran in early 1946 
following complaints of severe cough with streaks of blood, 
chest and back pains, afternoon fever, loss of appetite and 
weight, and insomnia. He stated that X-rays taken in December 
1947 had revealed advanced, active, bilateral pulmonary 
tuberculosis, with cavitation, and an enlarged heart.

In a June 1987 statement, Dr. C. opined that the hardships, 
hazardous work, labor, sleepless nights, anxieties, mental 
distress, and inadequate food, clothing, and supplies of 
guerrilla service had made the veteran predisposed to illness 
and had weakened his body's resistance.

In a July 1987 statement, Dr. G. reported that the veteran 
had been treated on and off for pulmonary tuberculosis since 
1960. He stated the veteran had been afforded 
antihypertensive therapy, beginning in 1970 or 1972, and that 
his blood pressure had been 160/95. He opined that the 
veteran could have contracted disease entities during service 
that could have been connected to the nature of guerrilla 
life, which had been filled with hardships.

In a May 1990 rating decision, the RO again denied the claim 
for service connection for the cause of the veteran's death.

In a July 1990 statement, Dr. "S. M." reported that the 
veteran had been under his care for the treatment of 
pulmonary tuberculosis from 1947 to 1956.

At her October 1990 hearing at the RO, the appellant 
testified that she believed that the cause of the veteran's 
death was pulmonary tuberculosis, which had begun in 1947 or 
1948.

In and August 1991 decision, the Board determined that new 
and material evidence sufficient to reopen the claim for 
service connection for the cause of the veteran's death had 
not been submitted. In February 1993, the U.S. Court of 
Veterans Appeals, in a memorandum decision, affirmed the 
Board's decision.

In an August 1993 letter, Dr. "E." noted that she had treated 
the veteran from 1946 to 1966 for high blood pressure and 
angina pectoris. She referenced a blood pressure reading of 
200/110.

In a November 1995 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
claim for service connection for the cause of the veteran's 
death.

The additional evidence submitted since the Board's November 
1995 decision consists of a second written statement from Dr. 
E.  In her December 1995 statement, Dr. E. reported that she 
had treated the veteran from 1946 to 1966 for high blood 
pressure and angina pectoris. She referenced a blood pressure 
reading of 220/120. Dr. E. stated that the veteran had died 
due to pulmonary tuberculosis, heart disease, and 
hypertension.

II. Pertinent Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related. 38 U.S.C.A. 
1310 (West 1991); 38 C.F.R. 3.312 (1996).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. 1110 (West 1991). Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (1996). Service 
connection may be granted for arteriosclerosis or 
cardiovascular- renal disease when manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991 & Supp. 
1997); 38 C.F.R. 3.307, 3.309 (1996).

Except as provided in 38 U.S.C.A. 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed. 38 U.S.C.A. 7104 (West 1991). However, 
when a claimant requests that a claim be reopened and if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. 5108 (West 1991). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. 5108 (West 1991).

In order to reopen a previously and finally disallowed claim 
(decided by the Board or RO) there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. 3.156(a) (1998).


III. Analysis

Dr. E.'s statement of December 1995 is virtually a repetition 
of her previous 1993 statement.  While technically the blood 
pressure reading of 220/120 is new, it adds little of 
significance to the record.   That she treated the veteran 
from 1946 to 1966 for high blood pressure and angina pectoris 
is plainly cumulative of evidence previously considered by 
the Board.  Her assertion that the veteran died from heart 
disease and hypertension repeats information provided on the 
death certificate.  

It is true that Dr. E's statement that pulmonary tuberculosis 
had caused the veteran's death is new in that Dr. E. had not 
previously made such an assertion.  That proposition, 
however, was advanced in the past by others, e.g. the May 
1975 statement by Dr. G.  In any event, the record shows that 
the veteran died from a heart attack.  Moreover, even on the 
assumption that Dr. E's reiteration was material, the claim 
would not be well grounded in the absence of x-ray films and 
laboratory findings supporting the diagnosis of tuberculosis.  
See 38 C.F.R. §§ 3.370-3.375 (1998).   Apart from the 
appellant's contentions, the claims folder contains no other 
relevant information received after November 1995.  The 
appellant declared that she had no additional evidence in her 
March 5, 1999, letter.


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 